

113 HR 8494 IH: Guaranteeing Israel’s QME Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8494IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Schneider (for himself, Mr. Deutch, Mr. Fitzpatrick, Mr. Sherman, Mr. Katko, Ms. Wasserman Schultz, Mr. Reed, Mr. Gottheimer, Mr. Bera, Mrs. Murphy of Florida, Mr. Ted Lieu of California, Mr. Trone, Mr. Cisneros, Mrs. Luria, Mr. Panetta, Mr. Rose of New York, Ms. Torres Small of New Mexico, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reaffirm the critical role of congressional consultation and to require appropriate deliberation to assess the effects of the sale or export of major defense equipment to countries in the Middle East on the qualitative military edge of Israel, and for other purposes.1.Short titleThis Act may be cited as the Guaranteeing Israel’s QME Act of 2020.2.FindingsCongress finds the following:(1)The recent signing of the Abraham Accords and establishment of full diplomatic relations between United Arab Emirates and Bahrain with Israel represents a historic step towards perusing peace and security for all peoples in the Middle East region.(2)Israel remains the most important and most reliable strategic ally of the United States in the Middle East.(3)The enactment of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) established Israel as a major strategic partner of the United States.(4)Certain countries and non-state actors in the Middle East region have been at war, both declared and undeclared, with Israel since its founding in 1948.(5)For more than 50 years, the United States has worked to ensure Israel’s qualitative military edge when considering the sale or export of defense articles and defense services to Israel or to others in the Middle East region.(6)Maintaining a substantial qualitative military edge is critical to preserving Israel’s safety and security, and has been a vital consideration in all previous sales of weapons to the region.(7)Since 2008, the United States commitment to Israel’s qualitative military edge has been established and reaffirmed several times in law.(8)In 2016, the United States and Israel signed a 10-year Memorandum of Understanding, in which the United States committed that the acquisition of additional U.S.-produced capabilities and technology provide the best means to ensure Israel preserves its Qualitative Military Edge (QME).3.Sense of CongressIt is the sense of Congress that the President, consistent with long established United States law and in support of one of the most important United States allies, must ensure that any sale or export of defense articles or defense services to countries in the Middle East region does not in any way adversely affect Israel’s qualitative military edge.4.Additional assessment and consultation regarding Israel’s qualitative military edgeSection 36(h) of the Arms Export Control Act (22 U.S.C. 2776(h)) is amended by adding at the end the following:(4)Consultation requiredThe President shall seek to consult with appropriate officials of the Government of Israel for information regarding Israel’s qualitative military edge before making a determination under paragraph (1).(5)Initial determination with respect to letters of requestNot later than 60 days after the date of a letter of request for defense articles or defense services subject to this section, the President shall submit to Congress an unclassified determination with respect to the impact fulfilling such request would have on Israel’s qualitative military edge, and offer to provide supplemental classified briefing on such determination..